Bullard J.
The plaintiff, who is the lessee of a Cotton press, sues to recover of the defendants $365 25, for drayage, labor, and rope and bagging. The defendants, after denying the justice of the claim, demand in reconverition about six hundred dollars, for damages sustained by their cotton through the fault of the plain*338tiff. There was a judgment for a part of the plaintiff’s demand, and the defendants have appealed.
The case turns wholly upon questions of fact. The damage sustained was occasioned by a part of the cotton being left exposed to the weather. This appears to have been done with the consent of the defendants, although the original agreement was that it should be under shelter. The District Court rejected the claim of the plaintiff for storage of such parts of the cotton as was thus left exposed, and gave judgment in his favor for the balance. We are not satisfied that it is our duty to reverse the judgment.

Judgment affirmed.